Cobb, J.
The action was for trespass in taking and carrying away personal property, for assault and battery, malicious arrest, and false imprisonment. The defendants were the mayor and marshal of the Town of .Temple and two others who were called to the assistance of the marshal. The charter of the Town of Temple will be found in the Acts of 1901, p. 650 et seq. The legal principles controlling the case are set forth in the headnotes. The evidence demanded a finding that the defendants acted in good faith and without malice, and authorized a finding in their favor on all other issues. There was no error of such a character as to require a reversal of the judgment.

Judgment affirmed.


All the Justices concur.